The Court
said the appeal is a mere substitute for the for*635mer certiorari, to bring up the judgment for review. On the certiorari, error was assigned in form, and judgment was always reversed by default, if the defendant in error did not appear. In the affidavit for the appeal, there is a regular assignment of errors required by the statute. The legal effect of the proceeding is the same as before. The nature of the case is not changed, and the practice must be the same.
Judgment reversed by default.